      Case 8:20-cv-00283-JGB-JDE Document 45 Filed 05/12/20 Page 1 of 27 Page ID #:206

                                                                          F~~.~1
  1  Dominique Daniels
     1907 N. Keene Ave                                             ~~28 ~~ ,Y)?
  2 Los Angeles, California 90059                                                     I ~ 24
  3 (424) 757-2523                                             C t~~iR~~.L Gi'aT t:F
                                                                                     C.~LtF.
                                                                           ~ LR1IiC
     ddaniels34@toromail.csudh.edu
  4                                                         ;~ ,
    Plaintiff in Pro Per
  5
  6
  7
                              UNITED STATES DISTRICT COURT
  8
               CENTRAL DISTRICT OF CALIFORNIA —EASTERN DIVISION
  9
10                                                   Case No.: SACV20-00283-JGB-JDE
         Dominique Daniels,
11
                      Plaintiff,                     PLAINTIFFS' SECOND AMENDED
12                                                   COMPLAINT
         vs.
13 G4S Secure Solutions USA,Inc.,
14 Dove Canyon Master Association,
   Seabreeze Management Company, Inc.,
15 Vince Guarino,
16 Anthoni D. King III,                [DEMAND FOR JURY TRIAL]
17                       s~.
18
                                         I.JURISDICTION
19
20              1.    This court has jurisdiction under 28 U.S.C. § 1331. Federal question
21 ~
         jurisdiction arises pursuant to Title VII ofthe Civil Rights Act of 1964, as
22 '~,
23 amended, 42 U.S.C. § 2000e et Seq. 42 U.S.C. § 1981a et Seq. & 42 U.S.0 § 1983.
24                                            II. VENUE
25
               2.     Venue is proper pursuant to 28 U.S.C. § 1391 because Defendants
26
27       business and the unlawful acts were committed within the jurisdiction ofthe
28
         United States District Court for the Central District of California.
                                               1
                            PLAINTIFFS' SECOND AMENDED COMPLAINT
     Case 8:20-cv-00283-JGB-JDE Document 45 Filed 05/12/20 Page 2 of 27 Page ID #:207




 1                                         III. PARTIES
 2          3.    Plaintiff is Dominique Daniels (hereinafter, "Plaintiff or Plaintiffs").
 3
      Plaintiff's address is 1907 N. Keene Ave,Los Angeles, California 90059. Plaintiff
 4
 5    is a currently employed by Defendant G4S Secure Solutions USA,Inc.
 6
            4.    Defendant is G4S Secure Solutions USA,Inc. (hereinafter,"G4S")
 7
 8    Defendant address is 2300 E. Katella Ave #150, Anaheim, California 92806.
 9
      Defendant is Plaintiff's employer.
10
11
            5.    Defendant is Dove Canyon Master Association (hereinafter,

12 "DCMA"). Defendant address is 26840 Aliso Viejo PKWY,Suite 100, Aliso
13 I
      Viejo, California 92656. Defendant hired G4S to operate its Dove Canyon
14
15    Property.
16
            6.    Defendant is Seabreeze Management Company,Inc. (hereinafter,
17
18 "SMCI"). Defendant address is 26840 Aliso Viejo PKWY,Suite 100, Aliso Viejo
19    California 92656. Defendant hired G4S to operate its Dove Canyon Property.
20
            7.    Defendant name is Vince Guarino (hereinafter, "Guarino").
21
22    work address is 765 The City Dr., S #150, Orange, California 92868. Defendant is
23
      a former supervisor employed by G4S and is sued in his individual capacity.
24
25          8.    Defendant name is Anthoni King (hereinafter, "King"). Defendant
26    work address is 32001 Dove Canyon Dr., Trabuco Canyon, California, 92679
27
      Defendant is a supervisor employed by G4S and is sued in his individual capacity.
28

                                           2
                        PLAINTIFFS' SECOND AMENDED COMPLAINT
     Case 8:20-cv-00283-JGB-JDE Document 45 Filed 05/12/20 Page 3 of 27 Page ID #:208




 1                             IV. STATEMENT OF FACTS

 2          9.     On or about September 4, 2018, Plaintiff was hired by G4S as a full-
 3
      time graveyard Custom Protection Officer (hereinafter,"CPO")and was offered
 4
5     thirty-two (32)hours weekly at G4S Ladera Ranch client site (hereinafter,
6
      "LARMAC"). At the time of hire, Plaintiff requested a forty (40) hour per week
 7
8     work shift but G4S manager Michael Payson told Plaintiff that G4S would give
 9
      Plaintiff a forty (40) weekly schedule after ninety (90) days of employment.
10
      Following the ninety (90) days starting around December 4, 2018, G4S subjected
11
12    Plaintiff to different terms and conditions ofemployment, discrimination,
13
      harassment, and retaliation by refusing Plaintiff a forty (40) hours per week
14
15    schedule as promised, by denying Plaintiffs request for job site transfer, by
16
      denying Plaintiff requests for work assignments, by terminating Plaintiff's job
17
18    assignment, by ignoring Plaintiffs complaints of sexual harassment against males

19    and/or non-African American males at the work place, by refusing to investigate,
20
      intervene, protect andJor prevent Plaintiff from work discrimination, harassment,
21
22    and retaliation following her protected activity, and by denying Plaintiff overtime
23
      and vacant shifts which Defendant primarily offered and gave to male CPO
24
25    scheduled forty (40) weekly at G4S Ladera Ranch Post and/or Client Site.
26
      //
27
      //
28


                                           3
                        PLAINTIFFS' SECOND AMENDED COMPLAINT
     Case 8:20-cv-00283-JGB-JDE Document 45 Filed 05/12/20 Page 4 of 27 Page ID #:209




 1          10.    On or about February 21, 2019, July 3, 2019, August 25, 2019, and

 2    December 1, 2019,Plaintiff applied for qualified full-time positions with G4S,
 3
      however, G4S denied the applications without ever contacting or interviewing
 4
5     Plaintiff for the job positions. On or about June 24, 2019, G4S male administrator
 6
      Michael Payson verbally reprimanded another G4S manager for asking and/or
 7
 8    letting Plaintiff cover cone-time vacant shift at one of G4S client site.
 9
            Similarly, on or about September 5, 2019, G4S male Supervisor Darrell
10
      Ennis (hereinafter,"Ennis") became upset when Plaintiffinformed him that
11
12    Plaintifflearned of and wanted to work a vacant eight(8) hour Wednesday
13
      graveyard shift that was coming available at LARMAC. Ennis denied Plaintiff the
14
15    shift and gave it to a male CPO.
16
            11.    Since January 2019, Plaintiff made several complaints to G4S
17
18    management, the employee hotline, andlor to co-workers aboutjob discrimination,

19    retaliation, harassment, hostile work environment, and/or employment privacy
20
      concerns. Plaintiffreported the difference in treatment as well as the harassment,
21
22    employment privacy concerns, and retaliation to Human Resource Manager
23
      Malinda Carrillo (hereinafter, "Carrillo"). Plaintiff also told Carrillo that G4S
24
25    management retaliated against her because she refused to consent to a voluntary
26    mental evaluation, requested an employee record after the request was denied by
27
      Guarino, and because Plaintiff works in a predominantly male environment.
28

                                            4
                         PLAINTIFFS' SECOND AMENDED COMPLAINT
     Case 8:20-cv-00283-JGB-JDE Document 45 Filed 05/12/20 Page 5 of 27 Page ID #:210




 1           Plaintiff further told "Carrillo" that she is working in a hostile work

2      environment at LARMAC which included a male supervisor using inappropriate
 3
       and offensive language towards other co-workers and about females during shift
 4
5      changes, that Plaintiff was grilled by Darrell Ennis (hereinafter,"Ennis")for
 6
       sick time off, that Ennis was retaliating against Plaintiff and defaming Plaintiff's
 7
 8     character by spreading rumors that Plaintiff was a bully for working at Dove
 9
       Canyon, and that Guarino verbally threatened Plaintiff that she would face
10
       unfortunate circumstances if Plaintiff showed up to work at DCMA. G4S and
11
12     Carrillo failed to follow up with Plaintiff about her complaints as promised, failed
13
       to protect and prevent future employment discrimination, retaliation, hostile work
14
15     environment against Plaintiff which have been continuous, and denied andlor
16
       unreasonably delayed Plaintiff requests for a transfer to avoid the hostile work
17
18     environment and for safety concerns. Carrillo aborted her job obligations.

19           Since October 25, 2019, Plaintiffinformed G4S and Carrillo that Plaintiff
20
       intended to and/or have filed or initiated a complaint with the Deparhnent of Fair
21
22     Employment and Housing (hereinafter,"DFEH")and the Equal Employment
23
       Opportunity Commission (hereinafter,"EEOC")regarding the employment
24
25     discrimination, retaliation, and harassment. G4S subjected Plaintiff to
26     discrimination, retaliation, adverse action, harassment, and hostile work
27
       environment because Plaintiff is a female and not a male, Because Plaintiff is
28

                                             5
                          PLAINTIFFS' SECOND AMENDED COMPLAINT
     Case 8:20-cv-00283-JGB-JDE Document 45 Filed 05/12/20 Page 6 of 27 Page ID #:211




 1     Black, because Plaintiff reported and opposed the discrimination, retaliation,

 2     harassment, and adverse actions in the workplace.
 3
             12.    In compliance with an active and enforceable October 28, 2019
 4
5      worksite agreement between Plaintiff and G4S, on October 30, 2019, Plaintiff
6
       reported to work at the Dove Canyon site as agreed. About five minutes after
 7
 8     clocking in for work, Defendant "King" became angry and told Plaintiff that she
 9
       could not work at the site, and that he spoke with G4S supervisor Ennis about his
10
       statement. Ennis did not supervise or work the Dove Canyon post. Plaintiff
11
12     reported Kings' statement to G4S Human Resource Manager Carrillo who
13
       instructed Plaintiff to "disregard" King statements. Carrillo also told Plaintiff that
14
15     she would speak with King and Ennis but never followed up with Plaintiff.
16
       Consequently, Plaintiff was confused between that statements and higher authority.
17
18           13.    On or about November 6, 2019, and incompliance with the October

19     28, 2019 work site agreement and Carrillo's instructions to "disregard" Defendant
20
       King statements, Plaintiff showed up for work at the Dove Canyon post.
21
22     King angrily questioned Plaintiff about being at the post and in response, Plaintiff
23
       showed Defendant King the October 28, 2019 work site agreement and Carrillo's
24
25     instruction to "disregard" his statements, and informed King that Plaintiff was
26     instructed by Carrillo to continue to work at the Dove Canyon Post and that G4S
27
       and its management was discriminating against her. King never mentioned or told
28



                          PLAINTIFFS' SECOND AMENDED COMPLAINT
     Case 8:20-cv-00283-JGB-JDE Document 45 Filed 05/12/20 Page 7 of 27 Page ID #:212




 1     Plaintiff that the October 28, 2019 Dove Canyon Work Site Agreement was

 2     terminated.
 3
             14.     On November 13, 2019, Plaintiff was threatened by Guarino who told I,
 4
 5     Plaintiff that Plaintiff would face "unfortunate circumstances" if she showed up to
 6
       work at the Dove Canyon post. Plaintiff was concerned about her safety, so she
 7
 8     asked Defendant Guarino to explain what he meant by "unfortunate
 9     circumstances" which Guarino refused to and never clarify. Plaintiff reported the
10
11
       threat to Human Resource Manager Carrillo and asked Carrillo for advice

12     regarding the matter. Carrillo ignored Plaintiff's email and never responded. Still
13
       confused, Plaintiff showed up at the Dove Canyon for the sole purpose to work.
14
15           Guarino was aware of the October 28, 2019 Dove Canyon Work Site
16
       Agreement, but never mentioned or told Plaintiff that the agreement was
17
18     terminated at any time during Plaintiff's employment. Plaintiff believes that

19     Guarino's threat and statements were retaliatory and discriminatory which were
20
       done sixteen(16) days following Plaintiff's employment discrimination,
21
22     harassment, and retaliation complaints against Guarino and/or his male colleagues.
23
             15.     On November 13, 2019, in compliance with the October 28, 2019
24
25     Work Site Agreement and Human Resource Manager Carrillo's instructions to
26 "disregard" King's statement
                                that Plaintiff should not be working at the Dove
27
       Canyon site; as well as Plaintiff belief that Plaintiff was legally obligated to work
28

                                             7
                          PLAINTIFFS' SECOND AMENDED COMPLAINT
     Case 8:20-cv-00283-JGB-JDE Document 45 Filed 05/12/20 Page 8 of 27 Page ID #:213




 1    the post, Plaintiff showed up to work at the Dove Canyon post. G4S employee I

 2    Cuate withheld the patrol vehicle keys and work phone from Plaintiff which denie
 3
      Plaintiff access to the work tools which would have allow Plaintiff to perform and
 4
 5    fulfill her required work duties. Around 9:30 PM,while entering the Dove Canyon
 6
      guardhouse, Plaintiff was immediately confronted by G4S employee Devin
 7
 8    Thomas (hereinafter,"Thomas") who told Plaintiff that Defendant King instructed
 9    him to te11 Plaintiff that she was not supposed to be at the post and that Plaintiff
10
      would not be paid for the work shift. Plaintiff informed Thomas that she had an
11
12    active work site agreement and permission from Carrillo to work the shift. Thomas
13
      never ordered Plaintiff to exit the post at any time, nor did Thomas warn Plaintiff
14
15    that he was going to or that he already call the police to the Dove Canyon Post.
16
      Plaintiff also observed embarrassing and false notes about her on the work bulletin.
17
18    King and/or Guarino instructed Thomas call the police on Plaintiff for allegedly

19    trespassing. After the police finish investigating, and found no probable cause to
20
      arrest or remove Plaintiff from the Dove Canyon work site, and after Plaintiff once
21
22    she showed them the October 28, 2019 work site agreement, the deputies took no
23
      actions against Plaintiff and immediately exited Dove Canyons' private property.
24
25          While off duty and unhappy with the Sheriffs decision not to arrest and/or
26    remove Plaintiff from the Dove Canyon post, and by the instruction and instigation
27
      of Guarino and/or other G4S administrator, King showed up to Dove Canyon and
28

                                            8
                         PLAINTIFFS' SECOND AMENDED COMPLAINT
     Case 8:20-cv-00283-JGB-JDE Document 45 Filed 05/12/20 Page 9 of 27 Page ID #:214




 1     called the police on Plaintiff a second time for an alleged trespass. King never

 2     warned Plaintiff that he was calling the cops or that he intended to call the police
 3
       on her for an alleged trespass. Plaintiff showed King the October 28, 2019 work
 4
 5     site agreement, as well as an email from Carrillo showing permission for Plaintiff
 6
      to work at Dove Canyon. Without probable cause and/or a warrant, and with
 7
 8     disregard to Plaintiffs' rights, the October 28 agreement, and Carrillo's email,
 9     intentionally, maliciously, detained and placed Plaintiff under citizen's arrest for
10
      criminal trespassing; which caused Plaintiff to be unjustly charged with 602(0)PC
11
12    Trespass and Refusal to Leave Property on or after December 11, 2019.
13
             After calling the police on Plaintifftwice, after King had already detained
14
15     and Placed Plaintiffunder citizen's arrest for allegedly trespassing, after Plaintiff
16
       had already started her 9:30 pm work shift on November 13, 2019, and after
17
18    Plaintiff informed Carrillo that Plaintiff actually filed a charge ofemployment

19     discrimination, harassment, and/or retaliation, G4S and Carrillo first informed
20
      Plaintiff via text message about 11:57 PM,on November 13, 2019, that the
21
22    October 28, 2019 Dove Canyon Work Site Agreement is terminated. Around this
23
      time, Carrillo gave Plaintiff the option to leave the post then later instructed
24
25    Plaintiff to leave the post. Plaintiff was not able to comply with Carrillo's later
26    instruction because the deputy(s) informed Plaintiff that she was not free to leave
27
      because she was being detained and placed her under citizen's arrest by King.
28


                                                 D
                          PLAINTIFFS' SECOND AMENDED COMPLAINT
  Case 8:20-cv-00283-JGB-JDE Document 45 Filed 05/12/20 Page 10 of 27 Page ID #:215




 1          The unlawful andlor unreasonable detention lasted about one(1) hour.

 2 Despite Defendant serious allegations that Plaintiff committed a misdemeanor
 3
   criminal trespass offense at Dove Canyon, Defendant never terminated Plaintiffs
 4
 5 employment or disciplined Plaintiff in written form. Defendant had and still does
 6
     not have any legitimate, non-discriminatory reasons for subjecting Plaintiff to the
 7
 8   above illegal act and unlawful employment practices. Defendants intentionally and
 9 maliciously provided the
                             Sheriff's with False allegations of trespass to carry out
10
11 their personal vendetta with Plaintiff. The Sheriff's and the District Attorney relied
12 on the statements made Defendants which is a direct or proximate cause for
13
   Plaintiff being arraigned and/or maliciously charged with Misdemeanor Criminal
14
15 Trespass on February 11, 2020. King, a private security guard and in uniform,
16
     acted under color oflaw by working together with and obtaining significant help
17
18   from Sheriff Deputies to identify, detain and arrest Plaintiff without probable

19 cause, without a warrant, when Plaintiff entered the Dove Canyon property with
20
   the sole intent to work and not to commit any crime or disturbance, and when
21
22 Plaintiff had permission to enter the property.
23
            16.   On February 11, 2020, the EEOC issued Plaintiff's Federal Right to
24
25 Sue Notice (Charge No. 480-2020-01034), attached herewith as E~ibit "1." In
26 violation of Title VII ofthe Civil Rights Act of 1964 as
                                                              amended, Defendants
27
   subjected Plaintiff to the above because Plaintiff is a female and not male and
28

                                           10
                        PLAINTIFFS' SECOND AMENDED COMPLAINT
  Case 8:20-cv-00283-JGB-JDE Document 45 Filed 05/12/20 Page 11 of 27 Page ID #:216




 1   because Plaintiff engaged in protected activity. Plaintiff also believes that

 2   Defendants actions and conduct were intentional, negligent, malicious, reckless,
 3
     and with conscious disregard to Plaintiffs employee rights protected under Title
 4
 5   VII as well as, but not limited to, the October 28, 2019 work site agreement,
 6
     Plaintiff's First and Fourth Amendment Rights, Human Rights, and other federal
 7
 8   and state rights.
 9
            17.   Defendants"DCMA" and "SMCI" hired, entrusted and gave full
10
     permission to Defendants G4S, King, Guarino, and other employees to act as
11
12   agents and to operate and make decisions at the Dove Canyon client site. DCMA
13
     and SMCI had the authority and ability to train G4S and make specific rules for
14
15   situations, disputes, and/or issues involving G4S employees work at the post but
16
     failed to do so.
17
18                                V. CAUSES OF ACTION

19                              FIRST CAUSE OF ACTION
20
   (Disparate Treatment "Seu/Race" Title VII of the Civil Rights Act of 1964,42
21
                U.S.C. ~ 2000e-2 Unlawful Emuloyment Practices)
22      (A~ainst DEFENDANT G4S SECURE SOLUTIONS USA,INC.)
23
            18.   Plaintiff hereby incorporates and realleges paragraphs 9-17, inclusive,
24
25   herein as though set forth in full.
26          19.   Since January 2019, Defendant denied Plaintiff equal employment
27
     opportunities and subjected Plaintiff to different terms and conditions of
28

                                            11
                         PLAINTIFFS' SECOND AMENDED COMPLAINT
 Case 8:20-cv-00283-JGB-JDE Document 45 Filed 05/12/20 Page 12 of 27 Page ID #:217




 1   employment by refusing her a forty (40) hours per week work shift, by denying

 2   Plaintiff's repeated requests for work assignments, by ignoring and rejecting
 3
     Plaintiff's job applications without affording her an interview and by denying
 4
 5   Plaintiff overtime and vacant shifts which Defendant only and/or mainly offered
 6
     and gave to the male CPO at the Ladera Ranch Post, Dove Canyon Post, and/or at
 7
 8   the Laguna Altura Post.
 9
           20.   Defendant also discriminated against Plaintiff by failing to investigate
10
     her complaints ofemployment discrimination, harassment, retaliation, and hostile
11
12   work environment against its male and predominantly non- African American
13
     supervisors. Defendant discriminated against Plaintiff because she is a female and
14
15   not male and because Plaintiff opposed and reported the unlawful employment
16
     practices to G4S, G4S Supervisors, the EEOC and DFEH.
17
18         21.   Defendant's unlawful employment practices against Plaintiff are in

19   violation of Title VII ofthe Civil Rights Act of 1964, as amended, as well as
20
     California Gov. Code §12940(a), Cal. Code. ofRegulations §11023, Cal. Civ.
21
22   Code §§ 51 & 52 and the Unruh Civil Rights Act.
23
           22.    As a result of Defendant action, Plaintiff suffered emotional and
24
25   physical distress, headaches, arixiety, shock, intimidation, embarrassment, loss
26   wages and sick time hours, deprivation of human rights and happiness.
27
28


                                          12
                       PLAINTIFFS' SECOND AMENDED COMPLAINT
  Case 8:20-cv-00283-JGB-JDE Document 45 Filed 05/12/20 Page 13 of 27 Page ID #:218




 1                             SECOND CAUSE OF ACTION

 2      (RETALIATION -Title VII of the Civil Rights Act of 1964,42 U.S.C. ~
 3              2000e3(a)- Other Unlawful Employment Practices)
          (Against DEFENDANT G4S SECURE SOLUTIONS USA,INC.)
 4
 5         23. Plaintiff hereby incorporates and realleges paragraphs 18-22,
 6   inclusive, herein as though set forth in full.

 7         24.    Since January 2019, Plaintiff made several complaints to Defendant
 8
     G4S about, but not limited to job discrimination, harassment, hostile work
 9
10 environment, retaliation, supervisors using inappropriate language and/or making
11
     jokes towards other co-workers and about females during shift change, Plaintiff
12
13 being limited to a thirty-two (32) per week work shift. Plaintiff also informed
14   Defendant G4S and its administrators that she reported the unlawful employment
15
     practices mentioned above to the EEOC and DFEH.
16
17         25.    As a consequence of Plaintiffs complaints, Defendant G4S and its
18
     supervisors retaliated against Plaintiff by, but not limited to harassing Plaintiff,
19
20   grilling her for taking sick time off, spreading rumors that Plaintiff was a bully,
21
     making verbal threats to Plaintiff is she showed up for work, refusing to and/or
22
23 failing to follow up with Plaintiff about her complaints, failing to investigate
24   and/or timely investigate Plaintiffs complaints, failing to protect Plaintiff from
25
     future unlawful employment practices, denying and/or unreasonably delaying
26
27 Plaintiff request for ajob transfer, denying Plaintiff a forty (40) hour per week
28
     work shift, denying Plaintiffs job applications, overtime pay, and the opportunity

                                           13
                        PLAINTIFFS' SECOND AMENDED COMPLAINT
 Case 8:20-cv-00283-JGB-JDE Document 45 Filed 05/12/20 Page 14 of 27 Page ID #:219




 1   to work vacant shifts, ignoring Plaintiff's complaints and emails, falsely accusing

 2   Plaintiff oftrespassing and calling the police on Plaintifffor showing up to work,
 3
     unlawfully detaining and placing Plaintiff under a citizen's arrest without probable
 4
 5   cause, unlawfully terminating Plaintiff s employment at the Dove Canyon Post,
 6
     denial of paid work hours, denying.Plaintiff access to work tools, posting
 7
 8   comments about Plaintiff on ajob bulletin, and by forcing Plaintiff to involuntarily
 9
     leave the Dove Canyon Post.
10
           26.    Defendant actions violated Plaintiff's protected rights under, but not
11
12   limited to, Title VII of the Civil Rights Act of 1964 as amended, Cal. Gov. Code §
13
     12940(h), Cal. Code of Regulations § 11021, Plaintiff's Human Rights, and First
14
15   Amendment Rights.
16
           27.    As a result of Defendant action, Plaintiff suffered emotional and
17
18   physical distress, pain and suffering, lost wages, lost sick time hours, loss of

19   enjoyment of life, intimidation, fear, shock, embarrassment, anxiety, criminal
20
     charges, deprivation ofliberty, unnecessary costs, and mental anguish.
21
22                           THIRD CAUSE OF ACTION
23
       (False Arrestl False InYprisonment- Restatement ~~ 35 & 36 & TYt1e VII)
                           (Against ALL DEFENDANTS)
24
25         28.    Plaintiff hereby incorporates and realleges paragraphs 23-27,
26   inclusive, herein as though set forth in full.
27
           29.    Acting on behalf of G4S,DCMA,SMCI, and as a supervisor,
28

                                           14
                        PLAINTIFFS' SECOND AMENDED COMPLAINT
     Case 8:20-cv-00283-JGB-JDE Document 45 Filed 05/12/20 Page 15 of 27 Page ID #:220




 1 Defendant King intentionally, maliciously, unlawfully and/or unreasonably,
 2    without Plaintiff's consent, without a warrant, with bad judgement and conscious
 3
      disregard to Plaintiff's rights, the October 28, 2019 agreement, and Carrillo's order
 4
 5 that Plaintiff show up to work, and in retaliation against Plaintiff for reporting
 6
      and/or opposing the unlawful employment practices; detained Plaintiff and caused
 7
 8 Plaintiff to be placed under citizen's arrest at the Dove Canyon work post.
 9 Plaintiff reasonable believed that she was being confined because Plaintiff was
10
   being interrogated by the police, told that she was not free to leave to post,
11
12 informed that Plaintiff was placed under citizens arrest, and because Plaintiff was
13
   required to wait until King finished reporting to the police as well as sing the
14
15 citizen's arrest document, and because Plaintiff was required to sign a citation for
16
      an alleged misdemeanor criminal trespassing.
17
18          30.    Acting as an supervisor and/or agent for G4S, DCMA,and SMCI,

19 without probable cause and/or reasonable belief that Plaintiff was trespassing at
20
   Dove Canyon, and without personally seeing Plaintiff at the Dove Canyon Post,
21
22 and in retaliation against Plaintiff for reporting .and opposing the unlawful
23
      employment practices, and with bad judgement and conscious disregard to the
24
25 '~, October 28, 2019 work site agreement and Plaintiffs rights, Guarino intentionally,
26 'I recklessly, and maliciously, instigated caused Plaintiff citizen's arrest by
27
      instructing and/or approving King to call the police on Plaintiff for an alleged
28

                                            15
                         PLAINTIFFS' SECOND AMENDED COMPLAINT
     Case 8:20-cv-00283-JGB-JDE Document 45 Filed 05/12/20 Page 16 of 27 Page ID #:221




 1     criminal trespass.

 2           31.    Plaintiff showed up for work at the Dove Canyon Post with the sole
 3
       intent to work, to comply with the October 28, 2019 work site agreement, to
 4
 5     comply with Carrillo's instructions to remain at the post, and not with any
 6
       intention to intent to cause a disturbance or commit a criminal act on the post.
 7
 8    Plaintiff did not specifically tell King, Guarino, G4S, or any other person that she
 9
       will not leave the Dove Canyon Post.
10
             32.    Defendants conduct and actions are in violation of, but not limited to
11
12     Title VII ofthe Civil Rights Act of 1964, 42 U.S.C. § 2000e3(a), California Penal
13
       Code § 837, California Penal Code § 236, Cal. Gov. Code § 12940(h}, Article I of
14
15    the Declaration ofRights §§§ 1, 2 & 13, and Plaintiff's First Amendment Rights.
16
             33.    As a result of Defendants conduct, Plaintiff suffered emotional and
17
18     physical distress, pain and suffering, lost wages, lost sick time hours, loss of

19     enjoyment oflife, intimidation, fear, shock, embarrassment, arixiety, malicious
20
       prosecution, deprivation ofliberty, unnecessary costs, mental anguish, loss of self-
21
22     dignity.
23
                                 FOURTH CAUSE OF ACTION
24 (Wrongful Termination -Title VII of the Civil Rights Act of 1964,42 U.S.C.
25                  2000e3(a)- Other Unlawful Employment Practices)
             (A~ainst DEFENDANT G4S SECURE S4i1T,TIONS USA,INC.)
26
27           34.    Plaintiff hereby incorporates and realleges paragraphs 28-33,
28
       inclusive, herein as though set forth in full.

                                               16
                            PLAINTIFFS' SECOND AMENDED COMPLAINT
     Case 8:20-cv-00283-JGB-JDE Document 45 Filed 05/12/20 Page 17 of 27 Page ID #:222




 1           35.    Defendants G4S, King, and Guarino, as well as other administrators

 2     employed by G4S are a direct and/or proximate cause for terminating the October
 3
       28, 2019 Dove Canyon Work Site Agreement, including Plaintiff's employment at
 4
 5     Dove Canyon because Plaintiff is a female and not male and in retaliation because
 6
      ~ Plaintiff filed a charge of discrimination, and reported and opposed the
 7
 8     employment discrimination, harassment, and retaliation done by G4S and its
 9
       administrators against Plaintiff.
10
             36.    Defendant conduct and actions are in violation Title VII ofthe Civil
11
12     Rights Act of 1964, as amended, as well as, but not limited to, Plaintiff's Human
13
      ~ Rights, California Government Code § 12940(h), and Cal. Code ofRegulations §
14
15     11021.
16
             37.    As a result of Defendant action, Plaintiff suffered emotional and
17
18     physical distress, pain and suffering, lost wages, loss of enjoyment of life, shock,

19     intimidation, embarrassment, arixiety, and mental anguish.
20
                            FIFTH CAUSE OF ACTION
21
   (Hostile Work Environment /Sexual Harassment- Title VII of the Civil Rights
22   Act of 1964,42 LT.S.~. ~ 2Q04e3(a)- Other Unlawful Emnlovment Practices)
         (Against DEFENDANT G4S SECURE SOLUTIONS USA,INC.)
23
24           38. Plaintiff hereby incorporates and realleges paragraphs 34-37, inclusive,
25
       herein as though set forth in full.
26
27           39.    Defendant subjected Plaintiffto a hostile work environment and
28
       sexual harassment because G4S supervisors and/or male CPO employees

                                             17
                          PLAINTIFFS' SECOND AMENDED COMPLAINT
  Case 8:20-cv-00283-JGB-JDE Document 45 Filed 05/12/20 Page 18 of 27 Page ID #:223




 1 repeatedly made unwelcomed, offensive, and inappropriate sexual comments and
 2 jokes about females, female body parts, and male body parts while at the
 3
   LARMAC client site. Some of these comments were "SUCKING on his mother's
 4
 5 TITTIES,""Are you getting a SEX change?""Let me SMACK that ASS and see
 6
     those BREAST" oftwo females seen in swimsuits on client surveillance,"I will
 7
 8   show up as a pizza delivery guy in my white truck and KIDNAP them girls,"
 9 "They can put that WET STUFF in my seat," "they will show up MISSING on a
10
   MILK CARTON,like HAVE YOU SEEN ME?""I have a Lopez coming over
11
12 tonight to warm me up bed," "Let me BANG your wife, she will have a good time
13
   with me,""I fill you SKULL FUCKING ME,""WHO FUCKED to make the G4S
14
15 change its policy,""Women are STUPID BITCHES,""Butter that body up,""O,
16
     your looking at my ASS now? I didn't know you had an ASS,I got an ASS and his
17
18   name is John." Plaintiff asked that the harassing conduct stop and be investigated,

19 but G4S ignored Plaintiff's requests.
20
         40. Defendant and its supervisor conduct and actions are in violation of
21
22 Title VII as amended, as well as Cal. Gov. Code §§ 12940(j) and 1292b(t).
23
            41.   As a result of Defendant action, Plaintiff suffered emotional and
24
25   physical distress, pain and suffering, headaches, lost wages, loss of enjoyment of
26 life, intimidation, shock, humiliation, arixiety, loss ofself-dignity, grief.
27
28

                                           18
                        PLAINTIFFS' SECOND AMENDED COMPLAINT
  Case 8:20-cv-00283-JGB-JDE Document 45 Filed 05/12/20 Page 19 of 27 Page ID #:224




 1                          SIXTH CAUSE OF ACTION
          (Negligence -Title VII of the Civil Rights Act of 1964, as amended)
 2        (Against DEFENDANT: G4S SECURE SOLUTIONS USA,INC.)
 3
           42.    Plaintiff hereby incorporates and realleges paragraphs 38- 41,
 4
 5 inclusive, herein as though set forth in full.
 6
           43.    Plaintiff was subjected to a hostile work environment and/or sexual
 7
 8   harassment by her non-immediate supervisors) who repeatedly made comments
 9 and/or jokes about females and other offensive and inappropriate statements to
10
11 and/or in front ofPlaintiff during shift changes at work. These individuals were
12   and still are supervisors hired by G4S who is empowered by to take employment
13
     actions against Plaintiff such as, but not limited to, discipline Plaintiff for work
14
15   violations, approve or deny work requests, report Plaintiff to superior management,
16
     change Plaintiff's work duties at the Ladera Ranch Post.
17
18         44.    On and after October 28, 2019, Plaintiffreported the sexual

19 harassment and/or hostile work environment, as well as the work discrimination
20
   and retaliation to G4S Corporate Office, G4S employee hotline, and to G4S
21
22 Human Resource Manager Malinda Carrillo and other administrators. G4S and. is
23
     supervisors knew or should have known about the sexual harassment, hostile work
24
25 environment, and employment discrimination and retaliation but failed to carry out
26 its legal obligations by not taking actions) to intervene, prevent or quickly correct
27
   the unlawful conduct, by refusing to protect Plaintiff from future harm, by
28

                                           19
                        PLAINTIFFS' SECOND AMENDED COMPLAINT
 Case 8:20-cv-00283-JGB-JDE Document 45 Filed 05/12/20 Page 20 of 27 Page ID #:225




 1   allowing Plaintiff to be harmed, and by ignoring and not following up with

 2   Plaintiff's discrimination, retaliation, harassment, and hostile environment
 3
     complaints, and by willfully and with conscious disregard to Plaintiffs rights.
 4
5          45.     Defendant and its supervisors conduct, and actions are in violation of,
6
     but not limited to, Title VII as amended and Cal. Gov. Code. § 12940(k).
7
8          46.    As a result of Defendant action, Plaintiff suffered repeated
 9
     harassment, emotional distress, pain and suffering, headaches, lost wages, lost sick
10
     time hours, loss of enjoyment of life, shock, intimidation, embarrassment, arixiety,
11
12   unhappiness at work.
13
                          SEVENTH CAUSE OF ACTION
14     (Vicarious Liability —Title VII, Cal. Civ. Code & 52.1("The Bane Act"))
15     (As against Defendant(s): G4S Secure Solutions USA,Inc., Dove Cannon
            Master Association,& Seabreeze Management Company,Inc.)
16
17         47.    Plaintiff hereby incorporates and realleges paragraphs 42-46,
18
     inclusive, herein as though set forth in full.
19
20         48.    Plaintiff witnessed and was subjected to a hostile work environment
21
     and/or sexual harassment G4S supervisors who repeatedly made offensive and
22
23
     inappropriate comments and/or jokes about females and other co-workers while at

24   work. The supervisors were hired by G4S and are empowered by G4S to take
25
     employment actions against Plaintiff such as, but not limited to, discipline Plai
26
27   for work violations, approve or deny work requests, report Plaintiff to superior
28
     management, change Plaintiff's work duties at the Ladera Ranch Post.

                                          20
                        PLAINTIFFS' SECOND AMENDED COMPLAINT
 Case 8:20-cv-00283-JGB-JDE Document 45 Filed 05/12/20 Page 21 of 27 Page ID #:226




1          49.    Since October 28, 2019, Plaintiff requested that G4S, the company's

2    employee hotline, and to G4S Human Resource Manager Malinda Carrillo and
3
     other administrators intervene to prevent future harm ofsexual harassment and/or
 4
5    hostile work environment, as well as the work discrimination and retaliation. G4S
6
     and is supervisors knew or should have known about the sexual harassment, hostilE
7
8    work environment, and employment discrimination and retaliation, but failed to
9
     carry out its legal obligations by not taking actions) to prevent or quickly correct
10
     the unlawful conduct, by refusing to protect Plaintiff from future harm, by
11
12   allowing Plaintiff to be repeatedly subjected to sexual harassment and retaliation,
13
     and by ignoring and not following up with Plaintiffs discrimination, retaliation,
14
15   harassment, and hostile environment complaints.
16
           50.    Defendant"DCMA" and "SMCI" hired G4S and G4S employees as
17
18   its agents and gave G4S authorization to operate and make business decisions on

19   behalf ofthe Dove Canyon Property. Defendants G4S, King, and Guarino were
20
     working within the scope ofits/their employment as agents for DCMA and SMCI
21
22   when G4S,King, and/or Guarino harmed Plaintiff by causing .and/or.proximately
23
     causing Plaintiff to be unlawfully detained and placed under citizen's arrest for anc
24
25   charged for allegedly criminal trespassing around November 13, 2019.
26         51.    As a result of Defendants action, Plaintiff suffered emotional distress,
27
     pain and suffering, lost wages, lost sick time hours, loss of enjoyment of life,
28

                                          21
                        PLAINTIFFS' SECOND AMENDED COMPLAINT
 Case 8:20-cv-00283-JGB-JDE Document 45 Filed 05/12/20 Page 22 of 27 Page ID #:227




 1   intimidation, shock, fear, embarrassment, arixiety, criminal charges and

 2   prosecution, deprivation ofliberty, unnecessary costs, and mental anguish.
 3
                             EIGHT CAUSE OF ACTION
 4
      (Intentional Infliction of Emotional Distress —Restatement & 46, Cal. Civ.
5                                    Code ~ 2238)
 6
                            ~A~ainst ALL DEFENDANTS)

 7         52.    Plaintiff hereby incorporates and realleges paragraphs 47-51,
 8
     inclusive, herein as though set forth in full.
 9
10         53.    By the conduct above, which is prohibited under Title VII of the Civil
11
     Rights Act of 196, as amended,the First Amendment Rights ofthe United States
12
13   Constiturion, California Civil Code Restatement §§§ 3~, 36, and 46, California
14   Civil Code § 12940, et seq., California Code ofRegulations § 11021, California
15
     Civil Code § 2238, California Penal Code §§ 837 and 236, California Civil Code
16
17   §§ 51 and 52, et seq., Article 1 ofthe California Constitution, and the public policy
18
     ofthe State of California, Defendants, and each ofthem, acted outrageously, with
19
20   the intention to cause, or with reckless disregard of the probability of causing
21
     Plaintiff severe emotional distress. This conduct, which was unprivileged and
22
23
     unwanted by Plaintiff, actually and proximately caused Plaintiff severe emotional

24   distress.
25
           54.    Defendants, and each ofthem, harmed Plaintiff because those actions
26
27   caused her to suffer, but not limited to, humiliation, embarrassment, intimidation,
28
     shock, mental anguish, and emotional and physical distress. The actions of
                                          22
                        PLAINTIFFS' SECOND AMENDED COMPLAINT
  Case 8:20-cv-00283-JGB-JDE Document 45 Filed 05/12/20 Page 23 of 27 Page ID #:228




 1 ~ Defendants, and each ofthem, injured Plaintiffs mind and body. As a result of
 2 ~ such unlawful conduct and consequent harm, Plaintiff suffered damages that will
 3
     ~ be proven at trial.
 4
 5           55.    The conduct of Defendants proximately caused Plaintiffto suffer, and
 6
     ~ to continue to suffer, damages, including injuries to her person in an amount which
 7
 8 ~ will be proven at trial.
 9
             56.    The malicious and/or oppressive conduct of CORPORATE G4S,
10
     ~ KING, GUARINO,DCMA,SMCI, and each ofthem, was in reckless disregard of
11
12 ~ Plaintiffs rights and therefore warrants the imposition of punitive damages.
13
                             NINTH CAUSE OF ACTION
14            (Unlawful Arrest/LJnreasonable Detention — 4th Amendment)
15                         (Against ALL DEFENDANTS)
16
             57.    Plaintiff hereby incorporates and realleges paragraphs 52-56,
17
18 ~ inclusive, herein as though set forth in full.
19           58.    King, a private security guard and in uniform, acted under color of
20
     ~ law by working together with and obtaining significant help from Sheriff Deputies
21
22 ~ to identify, detain and arrest Plaintiff without probable cause, without a warrant,
23
     ~ and when Plaintiff had pernussion to enter the Dove Canyon private property to
24
25   start her scheduled work shift.
26           59.    As a result of Defendants conduct, Plaintiff suffered emotional and
27
     ~ physical distress, pain and suffering, lost wages, lost sick time hours, loss of
28


                                               23
                             PLAINTIFFS' SECOND AMENDED COMPLAINT
 Case 8:20-cv-00283-JGB-JDE Document 45 Filed 05/12/20 Page 24 of 27 Page ID #:229




 1   enjoyment of life, intimidation, fear, shock, embarrassment, atixiety, malicious

 2   prosecution, deprivation ofliberty, unnecessary costs, mental anguish, loss of self-
 3
     dignity.
 4
 5                              VI. RELIEF FOR RELIEF
 6
     WHEREFORE,the Plaintiff Dominique Daniels prays for judgement against
 7
 8   Defendants, and each ofthem, as follows:
 9
           60.    Special damages in a sum according to proof against all Defendants;
10
           61.    General damages in the amount of$10,000,000.00 according to proof
11
12   against all Defendants;
13
           62.   For interest provided by law including, but not limited to, California
14
15   Civil Code 3291 §against all Defendants;
16
           63.   For attorney fees as allowed by law against all Defendants;
17
18         64.    Costs of suit and for such other and further relief as the court deems

19   proper against all Defendants;
20
           65.   For civil penalty provided by law including, but not limited to that
21
22   provided by Title VII and. California Civil bode § 52 against all Defendants;
23
           66. For punitive damages in the amount of$20,000,000.00 against all
24
25   Defendants according to proof;
26         67.   For prospective damages against Defendants G4S, Guarino, and King;
27
           68.   For injunctive relief against Defendants G4S SECURE SOLUTIONS
28

                                         24
                       PLAINTIFFS' SECOND AMENDED COMPLAINT
  Case 8:20-cv-00283-JGB-JDE Document 45 Filed 05/12/20 Page 25 of 27 Page ID #:230




 1      USA,Inc., ANT'HO1VI KING,and VINCE GUARINO prohibiting any further

 2      discrimination, retaliation and/or harassment in the provisions of Title VII ofthe
 3
        Civil Rights Act of 1964, as amended, the Equal Employment Opportunity
 4
 5      Commission(EEOC),the First Amendment Rights, the California Constitution,
 6
        and the Department ofFair Employment and Housing(DFEH}.
 7
 8             Plaintiff reserves the right to amend her Complaint upon newly discovered
 9 '~
        ~ relevant and material information or facts.
10
11 ~ Dated: May 11, 2020                                Respectfully submitted,
12
                                                          ~   ~~~~
13                                                      Dominique Daniels
14                                                      Plaintiff in Pro Per

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             25
                           PLAINTIFFS' SECOND AMENDED COMPLAINT
Case 8:20-cv-00283-JGB-JDE Document 45 Filed 05/12/20 Page 26 of 27 Page ID #:231
       Case 8:20-cv-00283-JGB-JDE Document 45 Filed 05/12/20 Page 27 of 27 Page ID #:232
 EEOCform 16t-B1t1~18)                  U.S. EDUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                      NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To: Dominique Daaieis                                                                 From: Los Angeles Dist~tct Office
    9907 N. Keene Ave                                                                       Z55 E. Temple St 4#h Floor
    Los Angeles, CA 90058                                                                   Los Mgeles, CA 90012




                On behalf ofpersons) aggrieved whose lderttNy is
                corvFro~nrrrAt(zs cr~~t~vi.tfell
 EEOC Charge No.                                      EEOC Representative                                             Telephone No.
                                                     Garrett D. Hoover,
 480-2Q20-01034                                      Intake Supervisor                                                {2'13)8941Q90
                                                                              (See also the additional lnlormatfon enclosed with thrs form.)
Nonce ro rH~ PeRsoN AaoRt~v~n:
Title VII of the Civil Rights Act of 1964, the Amerlcaas with Disabilities Act(ADA),or the Genetic Informatlan No~discriminaUon
Act(GINA): This is your Notice of Right to Sue,issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court W1TH1N 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. {The time limit for filing suit based on a claim under
state law may be different)

       a        More than 180 days have passed since the filing of this charge.
                Less than 1 SO days have passed since the filing of this charge, but i have determined that it is unlikely that the EEOC wrfll
                be able to complete its administrative processing within 180 days hom the filing of this charge.

       a        The EEOC is teRninating its processing of this charge.
               The EEOC will continue to process this change.
Age Discrimination in Employment Act(ADEA): You may sue under the AREA at any time from fi0 days aRer the charge was filed until
~ days after you receive notice that we have completed action on the charge. In this regard,the paragraph marked below applies to
your cage:
       Q       The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
               4Q     of your c~eceipt of this Notice. otherwise, your right to sue based an the above-numbered charge will be lost.

       Q       The EEOC is continuing its handling of your ADEA case. However,if 60 days have passed since the filing of the charge,
               you may file suit in federal or state court under the ApEA at this time.

Equal Pay Act(EPA): You already have the right to sus under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years(3 years for willful violations} of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 veers(3 veers) before you file suit may not be cofiectible.

If you file suit, based on this charge, please send a copy of your court complaint to this oi~ice.

                                                                       On ehalf of the Commission



 Enclasures{s)
                                                                                                                         -~ -~a
                                                                     osa M. Viramontes,                                    (Date Maued)
                                                                      District Director

 cc:         Kelly Eisenlohr-Moul
             DMamoro8 Shoht Ll.P
             1100 PeachUee Street, Suite 95Q
             Atlanta, GA 30309
